           Case 7:21-cv-00128-PMH Document 13 Filed 04/27/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE J. SHOMO, and all those like and
 similarly situated,

                                  Plaintiff,
                                                               ORDER OF SERVICE
                      -against-
                                                               21-CV-0128 (PMH)
 STATE OF NEW YORK DEPARTMENT OF
 CORRECTIONAL AND COMMUNITY
 SUPERVISION AND ITS EXECUTIVES,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff Jose Shomo, currently incarcerated in Fishkill Correctional Facility, brings this

action under 42 U.S.C. § 1983, Title II of the Americans with Disabilities Act, 42 U.S.C. § 12101

et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, alleging that Defendants

violated his rights. By order dated March 31, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). 1

                                           DISCUSSION

A.     Rule 21 of the Federal Rules of Civil Procedure

       Plaintiff names the State of New York Department of Corrections and Community

Supervision (DOCCS) and its executive as the defendants in the caption of the complaint, but he

fails to provide the actual names of the executives. However, in the complaint, Plaintiff names

Anthony Annucci, Acting Commissioner of DOCCS; Dr. John Morley, Chief Medical Officer of

DOCCS; and Dr. Gaetan Zamilus, his attending doctor at Fishkill, as the executives involved in




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:21-cv-00128-PMH Document 13 Filed 04/27/21 Page 2 of 4




the alleged violations. The Clerk of Court is therefore directed, under Rule 21 of the Federal Rules

of Civil Procedure, to amend the caption of this action to add Acting Commissioner Anthony

Annucci, Dr. Morley, and Dr. Zamilus as defendants in this action. This amendment is without

prejudice to any defenses that these defendants may wish to assert.

B.      Service on Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that summonses and the complaint be served within 90 days of the

date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses and

the complaint until the Court reviewed the complaint and ordered that summonses be issued. The

Court therefore extends the time to serve until 90 days after the date summonses are issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility

to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d

Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to

identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’

for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants DOCCS, Commissioner Anthony

Annucci, Dr. Morley, and Dr. Zamilus through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses

                                                   2
          Case 7:21-cv-00128-PMH Document 13 Filed 04/27/21 Page 3 of 4




and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon the defendants.

         Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is also directed to add Anthony Annucci, Acting Commissioner of

DOCCS; Dr. John Morley, Chief Medical Officer of DOCCS; and Dr. Gaetan Zamilus as

defendants under Fed. R. Civ. P. 21.

         The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for DOCCS, Acting Commissioner Anthony Annucci, Dr. Morley, and Dr. Zamilus, issue

summonses, and deliver all documents necessary to effect service to the U.S. Marshals Service.

SO ORDERED.

Dated:     April 27, 2021
           White Plains, New York

                                                             PHILIP M. HALPERN
                                                            United States District Judge




                                                  3
Case 7:21-cv-00128-PMH Document 13 Filed 04/27/21 Page 4 of 4




            DEFENDANTS AND SERVICE ADDRESSES


    New York State Department of Corrections and Community Supervision
    The Harriman State Campus, Building 2
    1220 Washington Avenue
    Albany, New York 12226

    Anthony Annucci
    Acting Commissioner, New York State DOCCS
    The Harriman State Campus, Building 2
    1220 Washington Avenue
    Albany, NY 12226-2050

    Dr. John Morley
    Chief Medical Officer, New York State DOCCS
    The Harriman State Campus, Building 2
    1220 Washington Avenue
    Albany, New York 12226

    Dr. Gaetan Zamilus
    Fishkill Correctional Facility
    18 Strack Drive
    Beacon, New York 12508-0307
